IN THE SUPREME COURT OF PENNSYLVANIA
                                MIDDLE DISTRICT


 COMMONWEALTH OF PENNSYLVANIA,                     : No. 107 MM 2020
                                                   :
                      Respondent                   :
                                                   :
               v.                                  :
                                                   :
 DAMIEN METZ,                                      :
                                                   :
                      Petitioner                   :


                                          ORDER

PER CURIAM

       AND NOW, this 6th day of August, 2020, the “Application for Permission to File a

Petition for Allowance of Appeal Nunc Pro Tunc” is GRANTED. Counsel is DIRECTED

to file a Petition for Allowance of Appeal within 15 days of the date of this order.